

116 S399 IS: No Coronavirus Copays for Veterans Act
U.S. Senate
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 399IN THE SENATE OF THE UNITED STATESFebruary 23, 2021Ms. Duckworth (for herself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo prohibit the Secretary of Veterans Affairs from charging veterans copayments for preventive services relating to COVID–19. 1.Short titleThis Act may be cited as the No Coronavirus Copays for Veterans Act.2.Prohibition on copayments and cost sharing for veterans receiving preventive services relating to COVID–19(a)ProhibitionThe Secretary of Veterans Affairs may not require any copayment or other cost sharing under chapter 17 of title 38, United States Code, for qualifying coronavirus preventive services. The requirement described in this subsection shall take effect with respect to a qualifying coronavirus preventive service on the specified date. (b)DefinitionsIn this section, the terms qualifying coronavirus preventive service and specified date have the meaning given those terms in section 3203 of the CARES Act (Public Law 116–136; 42 U.S.C. 300gg–13 note).